Motion for reargument granted, without costs, and upon such reargument the memorandum decision of January 31, 1961, is recalled and the final order appealed from entered June 25, 1959, dismissing the petitions to review the assessments on the real property involved unanimously reversed on the law and the facts, with $20 costs and disbursements to the appellant, and the petition granted to the extent of reducing the assessments for the property designated as 944 Eighth Avenue, Manhattan, to the following amounts: Land $65,000, Building $5,000, total $70,000, for each of the four years under review. The record does not warrant values in excess of the amounts to which they have been reduced. Settle order on notice. Concur—Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.